Case 2:18-cv-12247-SFC-DRG ECF No. 46-6 filed 05/01/19 PagelD.1233 Page 1 of 19

EXHIBIT 5
Case 2:18-cv-12247-SFC-DRG ECF No. 46-6 filed 05/01/19 PagelD.1234 Page 2 of 19

DETROIT POLICE DEPARTMENT

 

 

 

 

 

MANUAL
Series Effective Date Review Date Directive Number
100 Administration 9/9/2014 Annually
Chapter 102.6

102 - Standards of Conduct
Reviewing Office

Office of Chief Investigator
References

 

 

 

CITIZEN COMPLAINTS

102.6-1 PURPOSE

To inform all Detroit Police Department (DPD) members of the procedures for
accepting, processing and investigating complaints concerning the Department:
allegations of employee misconduct; and to list and define the dispositions of
complaints.

102.6-2 POLICY

The public image of the DPD is determined by a professional response to allegations

of misconduct by its employees. All complaints against the DPD and/or employee

conduct shall be accepted and investigated fairly and impartially to determine the
validity of allegations. Any disciplinary actions that may be justified shall be imposed
in a timely and consistent manner. It is the policy of the DPD and the Office of the

Chief investigator (OCI) that:

¢ All complaints against the DPD and/or employee conduct shail be accepted and
documented whether the complaint is filed in writing, in person, by mail, by
telephone (or TDD), facsimile or electronically, anonymously, or online at the
Board of Police Commissioners’ website;

e All complaints against members of the DPD shall be referred to the OCI for
investigation and resolution; however, if the complaint alleges potential criminality
or a serious use of force by a member, it shall be investigated by Internal Controls
(IC);

e IC and OCI shall complete all investigations within ninety (90) days of receiving the
complaint;

* Upon completion of the investigation by a command other than OCI, the
complainant shall be notified of its outcome and, if the complaint is sustained,
whether disciplinary or non-disciplinary corrective action has been recommended;

e Upon completion of an investigation by OCI, the complainant shall be notified of its
outcome and, if the complaint is Sustained, its referral to the Chief of Police for
appropriate disciplinary or non-disciplinary corrective action: and

¢ Allinvestigations shall! be thorough and complete.

 

2014 Page 1 of 18
Case 2:18-cv-12247-SFC-DRG ECF No. 46-6 filed 05/01/19 PagelD.1235 Page 3 of 19

DETROIT POLICE DEPARTMENT

MANUAL

 

102.6 Citizen Complaints

102.6-3 Definitions

102.6-3.1 Citizen Complaint Report (CCR)

This report is utilized to record a complaint regarding the conduct of any department
personnel, policy or action. This report is located in the Management Awareness System
(MAS). The paper CCR form number is DPD512.

102.6-3.2 Complaint
An allegation from any source of any misconduct by DPD personnel.

102.6-3.3. Complainant
Any individual who files a complaint regarding the conduct of any department
personnel, policy or action.

102.6-3.4 Conveyance
Any instance when DPD transports a non-DPD employee for any purpose.

102.6-3.5 Complaint Control Number

A sequential number used to identify and track citizen compiaint investigations. The
complaint control number is pre-printed on the (paper) Citizen Complaint Report
(DPD512),

102.6-3.6 Critical Firearm Discharge
Each discharge of a firearm by a DPD officer with the exception of range and training
discharges and discharges at animals.

102.6-3.7 Discipline
A written reprimand, suspension, demotion or dismissal.

102.6-3.8 External Complaint
A complaint that originates from outside the department.

102.6-3.9 Internal Complaint

A complaint that originates from within the DPD. Such complaints may be initiated by
other DPD employees or from supervisors who observed or were informed by other
employees of possible policy violations. An Inter-Office Memorandum (DPD 568) shail be

completed and submitted to the commanding officer.

102.6-3.10 Internal Controls (IC)
The command of the DPD that investigates serious uses of force and allegations of
criminal misconduct or severe department misconduct by DPD employees.

102.6-3.11 Misconduct
Any conduct by a DPD employee that violates DPD policy or the law.

 

 

2014 age 2 ors
Case 2:18-cv-12247-SFC-DRG ECF No. 46-6 filed 05/01/19 PagelD.1236 Page 4 of 19

DETROIT POLICE DEPARTMENT

MANUAL

 

102.6 Citizen Complaints

102.6-3.12 Non-Disciplinary Corrective Action
Counseling, training or other action apart from discipline taken by a DPD supervisor to
enable or encourage an officer to modify or improve his/her performance.

102.6-3.13 Office of the Chief Investigator (OCI)
The office that has the responsibility of investigating external complaints.

102.6-3.14 Serious Bodily Injury

An injury that involves a loss of consciousness, extreme physical pain, protracted and
obvious disfigurement, protracted loss or impairment of the function of a body part or
organ, or a substantial risk of death.

102.6-3.15 Serious Use of Force

Any action by an officer that involves: 1) the use of deadly force, including all critical
firearm discharges; 2) a use of force in which the person suffers serious bodily injury or
requires hospital admission; 3) a canine bite: or 4) the use of chemical spray against a
restrained person.

102.6-3.16 Supervisor
A sworn DPD employee at the rank of Investigator or above and non-sworn employees
with oversight responsibility for DPD employees.

102.6-3.17 Serious Use of Force
The term “serious use of force” means an y action by a DPD officer that involves:
e The use of deadly force, including all critical firearms discharges;
¢ A.use of force in which the person suffers serious bodily injury or requires
hospital admission;
A canine bite; and
The use of chemical spray against a restrained person.

102.6-4 Jurisdiction

102.6-4.1 General

The investigation of citizen complaints regarding allegations of police misconduct or
complaints of DPD service is the primary responsibility of the OCI. The primary
responsibility for investigating allegations of criminality on the part of a member shail
rest with IC.

102.6-4.2 Office of the Chief Investigator (OCI)
1. The OCI is the primary investigative arm of the Board of Police Commissioners
(BPC) and investigates complaints on behalf of the Board.

 

 

2014 Page J of 18
Case 2:18-cv-12247-SFC-DRG ECF No. 46-6 filed 05/01/19 PagelD.1237 Page 5of19

DETROIT POLICE DEPARTMENT

MANUAL

 

102.6 Citizen Complaints

2. In accordance with the Detroit City Charter, the BPC shall receive any complaint
against the DPD or employee or any citizen complaint concerning the operation of
the DPD.

3. The Office of the Chief Investigator shall investigate a complaint immediately and
complete a report of findings.

4. All complaints received by the OCI regarding allegations of criminality and/or a
serious use of force by a DPD employee shall be referred to IC. If the complaint
involves possible criminal conduct on the part of any DPD member or city
employee, the OCI shail immediately notify Internal Controls during normal
business hours.

5. The Chief Investigator, or his/her designee, shall complete his/her review of OCI
investigations within seven (7) days of completion of the supervisor's review.

6. Immediately upon the Chief Investigator’s review, the investigation shall be
submitted to the Board of Police Commissioners who shall complete their review
of OCI investigations within forty-five (45) days of the completion of the Chief
Investigator’s review. The OCI shall forward the Citizen Complaint Report (CCR)
and the findings of each allegation to the Chief of Police, or his/her designee, the
involved member(s) and the citizen.

7. The Chief of Police, or his or her designee, shall complete their review of external
complaints within seven (7) days of the Board of Police Commissioners’ review.
The Chief of Police, or his/her designee’s, review should include, but is not limited
to, appropriate disciplinary action and policy review.

102.6-4.3 ‘Internal Controls (IC)
Internal Controls is responsible for investigating and recommending the prosecution of
criminal misconduct on the part of DPD members and the following:

1. Compiling comprehensive reports delineating departmental misconduct arising

out of criminal misconduct investigations;

2. Preparing suggested revisions of DPD procedures where existing deficiencies

have been a contributing factor in misconduct;

3. Gathering evidence and recommending the prosecution of cases in which
criminals have attempted to bribe members and/or other public officials;
Recommending prosecution of those who falsely report that a member has
committed a crime;

Determining responsibility for criminal misconduct investigations; and
Maintaining Internal Controls Alert Teams twenty-four (24) hours a day to
respond immediately and take charge of the initial investigation in those
situations where criminal misconduct or category one (1) uses of force has
been committed by a member of the DPD (the Homicide Section retains
original jurisdiction in all homicides).

Po -

 

 

 

- Page 4 of 18

2014
Case 2:18-cv-12247-SFC-DRG ECF No. 46-6 filed 05/01/19 PagelD.1238 Page 6 of 19

DETROIT POLICE DEPARTMENT

MANUAL

 

102.6 Citizen Complaints

102.6-5 Responsibilities

102.6- 5.1 General

The DPD encourages citizens to bring forward legitimate complaints regarding possible
misconduct by members. All officers while on patrol shall carry informational brochures
and citizen contact forms in their vehicle, at all times, while on duty.

102.6-5.2 Members

1. All members must courteously inform an individual of his/her right to make a
complaint, if an individual objects to a member's conduct. This includes the
complaints from an individual that is in DPD custody and/or at the Detroit Detention
Center (DDC).

2. Members have a duty to assist any person who wishes to file a citizen's complaint
by providing them with an informational brochure and a citizen contact form or
promptly putting the complainant in contact with a supervisor who can assist them
with filing his/her complaint.

3. No member shall refuse to assist, discourage, interfere with, hinder, delay, or
obstruct any person who wishes to file a citizen complaint. .

4. Members who withhold information, fail to cooperate with departmental
investigations, or fail to report the misconduct of members to a supervisor, shall be
subject to disciplinary action.

102.6-5.3 Supervisors

1. Citizen complaints shall be accepted by any supervisor of the DPD who is approached
for such assistance. No supervisor shall refuse to take a citizen complaint or
discourage, interfere with, hinder, delay or obstruct a person from making a citizen
complaint.

2. Complaints made by individuals that are in DPD custody and/or at the DDC shall be
accepted by the supervisor that becomes aware of the compiaint and investigated in
accordance with the policies contained in this directive.

3. The primary responsibility for maintaining and reinforcing officer conformance with the

Standards of conduct shall be with the first-line supervisors. .

Supervisors shall familiarize themselves with the officers under his/her command and

closely observe their general conduct and appearance on a daily basis.

Supervisors should remain alert for indications of behavioral problems or changes that

may affect an officer's job performance.

A supervisor may recommend non-disciplinary corrective action (e.g., additional

training) to reinforce and/or refresh the officer's skills.

Supervisors shall take corrective action, within the scope of his/her authority, when

they witness or become aware of minor, infrequent rule violations (e.g., tardiness,

uniform violations, etc.), and shall discuss the substance and importance of the rules
with officers under his/her command.

N DO Of

 

 

- Page Sotte

2014
Case 2:18-cv-12247-SFC-DRG ECF No. 46-6 filed 05/01/19 PagelD.1239 Page 7 of 19

DETROIT POLICE DEPARTMENT

MANUAL

 

102.6 Citizen Complaints

8. Supervisors should document all instances of counseling (Administrative Counseling
Register) or additional training (e.g., training records) used to modify an officer's

behavior.

102.6-6 Acceptance/Filing of Complaints

102.6 -6.1 General

1. Citizen complaints shall be accepted at any DPD command, the OCI, the Board of
Police Commissioners’ Office, or the Board of Police Commissioners’ weekly
public meeting, or on-line via the DPD’s Intranet and the Board of Police
Commissioners websites. The DPD will accept complaints from any source,
including witnesses or other third parties, outside agencies and anonymous
sources.

2. Every complaint against the DPD or any member of the DPD shall be accepted by
a Supervisor in the command where the complaint is made, regardless of where
the alleged incident occurred, or where the member(s) involved is assigned.

3. If a complaint is received beyond one (1) year of the occurrence of an incident, the
Chief Investigator shall review the complaint and determine if a reasonable basis
exists upon which to proceed with the investigation.

102.6 -6.2 Complaint Intake Procedure
1. All members of the DPD shall provide assistance to those who express the desire
to lodge complaints against any member(s) of the DPD as follows:

a. Any member who is approached by a citizen(s) wishing to make a complaint
while inside a police facility (bureau, precinct, or any other command) shall
promptly put that citizen(s) in contact with a supervisor who will document
their complaint;

b. Any member who is approached by a citizen(s) wishing to make a complaint
while he/she is deployed in the field (patrol, investigative or commands) shall
inquire as to whether the citizen(s) would prefer to file the complaint over the
phone, through the mail, on fine or have a police supervisor respond to the
scene to take their complaint;

c. Depending on the citizen’s preference, the officer shall either provide the
citizen with an informational brochure and a citizen contact form, or request a
Supervisor through the zone dispatcher who shall respond immediately to the
scene to document his/her complaint. In the event that no supervisor is
available to respond immediately, the member shall courteously inform the
citizen of this fact and provide the citizen with an informational brochure and a
citizen contact form;

d. Any officer who provides a citizen with an informational brochure and a citizen
contact form shall document that fact on his/her Activity Log (DPD 250). The
officer shall complete a Contact Information Supplement Card, including the
contact form number provided to the citizen, and the officer’s name and
badge number. The officer shall give his/her supervisor any completed

 

 

2014 Page 6 of 18
Case 2:18-cv-12247-SFC-DRG ECF No. 46-6 filed 05/01/19 PagelD.1240 Page 8 of 19

DETROIT POLICE DEPARTMENT

MANUAL

 

102.6 Citizen Complaints

Contact Information Supplement Cards by the end of the shift in which it was
distributed; and

e. Every effort shall be made by all members to facilitate the convenient,
courteous, and prompt receipt and processing of citizen complaints. Any
member who interferes with, discourages, hinders, or delays the making of
complaints shail be subject to disciplinary action.

. If the complaint involves possible criminal conduct or a serious use of force on the
part of any DPD member or city employee, the supervisor shall immediately notify
the IC Alert Team. During normal business hours, the supervisor may contact IC
directly. If other than normal business hours, the IC Alert Team shall be contacted
through Communications Operations. The supervisor who contacted the IC Alert
Team shall log his/her name and badge number, the name of the person notified at
IC (or Communications Operations) and the complainant’s name (if available), in
the precinct or command Citizen Complaint Referral Logbook.

3. If the IC Alert Team concurs with the intake supervisor's assessment that the
complaint involves potential criminal conduct, the IC Alert Team will respond to the
complainant's location. Depending on the nature of the complaint, the IC Alert
Team may direct the intake supervisor to have a CRISNET Report prepared on the
incident and forward same to IC. If IC takes jurisdiction of the complaint, upon
receipt, they will provide the complainant with the IC case number.

4. If the complaint is non-criminal in nature, the intake supervisor shall enter a CCR in
MAS.

5. The intake supervisor shall document the complaint number and complaint
information in the electronic desk blotter, under “Customer Service.” Once the
CCR is completed, the supervisor shall make a blotter entry indicating the CCR
was forwarded.

6. No member involved in a situation that results in a citizen complaint being filed,
shall be present during any interview with the complainant(s) or witness(es).

7. Allcommands are responsible for maintaining an adequate supply of the DPD512,
to be utilized in the event that MAS becomes non-operational. Requests for a
supply of the reports shall be made to OCI during normal business hours, Monday
through Friday, 8:00 a.m. — 4:00 p.m.

8. In the event that a Citizen Complaint Report (DPD512) is completed due to MAS
being non-operational, the intake command shall forward the report to OCI within
forty-eight (48) hours with the exception of weekends and holidays.

9. OCI shall enter the CCR information into MAS upon receipt of the DPD512.

nh

102.6 -6.3 Citizen Complaint Report Referral Logbook

1. Each command shall maintain a Citizen Complaint Report Referral Logbook to
account for each CCR prepared by the command.

2. The Citizen Complaint Referral Logbook entry shall include the MAS CCR form
number (or DPD512 control number, if applicable), the complainant's name,
address, telephone number; the date, time, and nature of the complaint; the

 

 

2014 Page 7 of 18
Case 2:18-cv-12247-SFC-DRG ECF No. 46-6 filed 05/01/19 PagelD.1241 Page 9 of 19

DETROIT POLICE DEPARTMENT

MANUAL

 

102.6 Citizen Complaints

method of complaint (e.g., walk-in, telephone, etc.); and if resolved, how this was
accomplished (e.g., provided information, explained procedure, etc.).

3. If, for any reason, a DPD512 is rendered unusable (¢.g., torn, soiled), the report
shall be marked "void" and forwarded to the OCI. A DPD512 shall not, for any
reason, be discarded. The word "void," the date, and the name and badge number
of the supervisor voiding the form, shall be entered on the same line as the
number of the voided form in the logbook. Personnel of the OCI shall void the
unusable report in the OCI CCR logbook when the report is received.

4. The Citizen Complaint Referral Logbook is a permanent record and shall be
maintained at every command’s desk.

102.6 -6.4 Complaints of a Sensitive Nature

1. Ifa complaint is of a sensitive nature (e.g., involves a public Official), the supervisor
shall notify his/her commanding officer and the OCI immediately.

2. If the complaint involves an incident or situation in which immediate action is
necessary to confirm, refute, or preserve evidence of a fragile or temporary nature,
the commanding officer or officer-in-charge (OIC) of the desk shall immediately
take appropriate action to prevent the loss of evidence. If assistance is needed to
determine if there is a need for immediate action, the OCI can be contacted
Monday through Friday, 8:00 a.m. to 4:00 p.m. At all other times, personnel
assigned to the OCI can be contacted through Communications Operations.

102.6 -6.5 Complaints Arising out of the DDC

1. The commanding officer of the DDC shall ensure that the DDC accepts and
processes all external complaints regarding incidents occurring at the DDC
consistent with this directive.

2. The commanding officer shall ensure that all external complaints received

regarding incidents occurring at the DDC are referred to OCI or IC for investigation

and review or are informally resolved consistent with this directive.

102.6 -6.6 Allegation of Use of Force Complaints

In all instances where a citizen alleges that force was used, the supervisor receiving the
complaint shall document the incident on a Use of Force and/or Detainee Injury Report
(UF-002), and complete a CCR in MAS (Refer to Directive 201.11 — Use of Force
Reporting and Investigation for supervisor's responsibilities, notifications, investigations,
and distribution of reports).

102.6 -6.7 Citizen Claims of Property Damage (Police Action)

1. If a citizen states a desire to make a complaint against the Department or any of its
officers in conjunction with a claim of property damage resulting from police action,
the matter shall be handled in accordance with citizen complaint procedures,
including the preparation of a Citizen Complaint Report.

 

 

- Page § of 15

2014
Case 2:18-cv-12247-SFC-DRG ECF No. 46-6 filed 05/01/19 PagelD.1242 Page 10 of 19

DETROIT POLICE DEPARTMENT

MANUAL

 

102.6 Citizen Complaints

2. Pursuant to Detroit City Code 2-4-18, if a citizen states a desire to only seek
remuneration for a claim of property damage, the citizen shall be directed that any
such claims must be filed in writing to the city of Detroit, Law Department, Claims
Section, or by telephone at (313) 224.4550. If the OCI is investigating a citizen
complaint arising from the same incident, the Law Department, Claims Section, will
defer processing any related claim until such time as a final disposition has been
made concerning the citizen complaint.

3. Upon receipt of a claim for money or damages against the DPD or its officers, the
Law Department, Claims Section, will review the circumstances, prepare an official
claims report, and (if necessary) designate the appropriate command to investigate
the incident.

4. The designated command will receive an Inter-Office Memorandum (DPD 568)
from the Law Department, Claims Section, with information regarding the names of
any DPD member(s) associated with the claim, the date of the incident which
precipitated the claim, the claimant's name and a brief description of the claim.

5. The investigating command shall submit an investigation and report on an Inter-
Office Memorandum (DPD568) which shall be endorsed by the commanding
officer of the precinct or command. The report shall include results of the
investigation and recommendations concerning whether or not the claim should be
honored.

6. The completed report and Supporting documentation shall be forwarded directly to
the Law Department, Claims Section, within twenty (20) days from receipt of the
Law Department’s memorandum.

7. A Citizen Claim for Property Damage and/or Personal Injury (DPD 646) shall be
attached as a coversheet to the investigation and report.

102.6 -6.8 Resolution of Complaints

lf the complaint alleges only inadequate service, or the complainant's alleged innocence of
a charge, and the complaint can be resolved to the citizen's satisfaction, the supervisor
shall complete a CCR in MAS. The CCR shall indicate how the complaint was resolved,
then routed through MAS to the OCI. A desk blotter entry shall be made and an entry in
the Citizen Complaint Referral Logbook shall be made indicating that the complaint was
resolved.

102.6 -6.9 Verification of Complaint Receipt

1. The intake supervisor shall give the person making the complaint information
regarding the citizen complaint process. If a citizen complaint is made in person,
the supervisor shall print a copy of the completed CCR and give it to the
complainant/agent only.

2. lf a citizen complaint is made over the telephone, by email or by a letter, personnel
from the OCI will mail the complainant a copy of the completed CCR and a
brochure about the citizen complaint process and a letter advising the complainant
of the name of the investigator assigned to handle the investigation.

 

 

—Fage 9 of 18

2014
Case 2:18-cv-12247-SFC-DRG ECF No. 46-6 filed 05/01/19 PagelD.1243 Page 11 of 19

DETROIT POLICE DEPARTMENT

MANUAL

 

102.6 Citizen Complaints

102.6 -6.10 Status Reports on Complaints .

1. The OCI shail periodically keep complainants informed regarding the status of the
investigation (Refer to OCI’s Standard Operating Procedures [SOP}).

2. If a complaint is referred to IC, the OCI shall inform the complainant of that fact.
Thereafter, it is the responsibility of IC to keep the complainant informed of the
complaint’s status.

3. Complainants shall be notified that the investigation is still pending if a citizen
complaint remains open and without disposition after 45 days.

4. The date of the notification(s) and the method of notification shall be documented
in the case file.

102.6-7 Preparation of the Citizen Complaint Report in the

Management Awareness System (MAS)

102.6-7.1 Guidelines
The following guidelines are outlined to complete a Citizen Complaint Report in the
MAS:

1. Member Preparing Report - The supervisor completing the report shall log into
MAS and select “new document” under his/her dashboard. The supervisor
Shall click the “fill form” button under “OCI Citizen Complaint.” The system will
auto-fill the name of the logged in Supervisor, along with the date and time;

2. Mode of Complaint — From the drop down list, select the method used to make
the complaint (electronic mail, in custody, letter, online, outside agency, etc.);

3. Command Receiving Complaint — Begin typing the name of the command
where the complaint is received, then select the appropriate command from the
drop down list;

4. Incident Date and Time — The date shall be entered using the MM/DD/YYYY
format; the incident time shall be entered in military time (HH:MM — the colon
must be used);

5. Complaint Entered Elsewhere — Ask the person reporting the complaint
whether the incident or matter of compiaint has been filed at another police
facility or non-police agency, @.g., Michigan Department of Civil Rights,
Ombudsman, Mayor's Office, NAACP, etc. If so, click on the box provided in
the section and enter the location, mode and date of the complaint;

6. Complainant ~ If complainant has made a prior complaint(s), begin typing the
last name and select the name from the drop down list. The related identifying
information will auto populate. Changes can be made, if necessary. If this is
the complainant’s first complaint, complete all applicable fields. If a particular
field is not applicable, enter “N/A”;

7. Adding a Witness or Agent — In the “Witness/Agent” field, select the “Citizen
Type” from the drop down list. Enter the required information (*). Selecting the

 

 

2014 age tee
Case 2:18-cv-12247-SFC-DRG ECF No. 46-6 filed 05/01/19 PagelD.1244 Page 12 of 19

DETROIT POLICE DEPARTMENT

MANUAL

 

102.6 Citizen Complaints
“+” button in the “Add Witness/Agent” field will allow for multiple witnesses or
agents to be added;

8. Location of Incident — Enter the street number, name, direction, and street type
(from the drop down); city/state/zip code; and intersection, if applicable;

9. Involved Member(s) — Begin typing the last name of the involved member, then
select the name from the drop down list. Click the “Add” button to include the
member's name on the report. Multiple members can be added to the report by
repeating the above step. Enter “UNKNOWN?” in this field if the involved
member(s) is unknown (Only type the member's name if it is certain that the
member mentioned was in fact involved; if there is any uncertainty, attempt to
get a full description of the member being accused),

10.Number of Witnesses — Enter the number of witnesses who observed the
incident;

17.Area of Concern — For each member involved in the complaint, select from the
following list of area(s) of concern. Select the area that best categorizes the
allegation(s) of the complaint as follows:

¢ Arrest: Complaint that the restraint of a person's liberty was improper or
unjustified.

e Demeanor: Compiaint regarding a DPD member's bearing, gesture,
language, or other action, which is offensive or of doubtful social
propriety, or gives the appearance of conflict of interest, misuse of
influence, or lack of jurisdiction or authority.

° Entry: Complaint that entry into a building or onto property was improper
and/or that excessive force was used against property to gain entry.

e Force: Complaint regarding the use or threatened use of force against a
person.

¢ Harassment: Complaint that the method of police action was predicated
upon factors irrelevant under the circumstances to good law
enforcement decision-making (e.g., race, attire, sex, age) or complaint
of improperly selective law enforcement on the basis of factors just
listed.

¢ Procedure: Complaint regarding other actions in violation of DPD rules,
regulations, procedures or policies, or the Law Enforcement Code of
Ethics.

¢ Property: Complaint regarding property lost or damaged while in police
custody or confiscated through police action.

e Search: Complaint that the search of a person or his/her property was
improper, or in violation of established police procedure, or unjustified.
Service: Complaint regarding the lack, tardiness or inadequacy of police
service;

12.Resolution — Select the resolution type from the drop down box — “Informally
Resolved’ or “Further Investigation”. If “Informally Resolved’ is selected, the

supervisor shall select “inadequate service or innocence of a crime” (only

 

 

2014 age TT a}
Case 2:18-cv-12247-SFC-DRG ECF No. 46-6 filed 05/01/19 PagelD.1245 Page 13 of 19

DETROIT POLICE DEPARTMENT

 

MANUAL
102.6 Citizen Complaints
allegations of inadequate service or innocence of a charge may be informally
resolved);

13. The supervisor shall enter in the “Resolution” box, the steps/actions
taken to informally resolve the complaint;

14.Details of Incident/Circumstances — Document a precise description and facts
of the incident or matter of complaint in this section. Details of specific
allegation(s) against each member should be given. If the person reporting the
complaint is not the complainant, record the person’s involvement in the
incident or the source of the person’s knowledge of the incident. Record all
significant circumstances concerning the person making the complaint and the
manner of making the complaint. For example, if the complainant alleges
physical abuse, look for and ask about signs of impairment or injury. if the
complainant or a witness appears intoxicated, overwrought or agitated, record
that fact. Do not include any personal conclusions or assumptions concerning
the complainant's mental capacity or veracity;

15.Accepting/Refusing the Complaint — Read the circumstances back to
complainant as written. Ask the complainant if the nature of the complaint was
accurately captured. Select the appropriate response;

16.Route To - Once the CCR is completed in MAS and has been accepted by the
complainant/agent, the supervisor shall submit the report that will go to OCI.

Once the CCR has been accepted by the complainant/agent, the reporting supervisor
shall print one (1) copy of the report and give it to the complainant/agent. No
member(s) or witness(es) shall receive a copy of the CCR.

102.6-7.2 + Release of Medical Records

1. If the citizen making the complaint has received or intends to seek medical
treatment for injuries sustained as a result of the alleged incident, the member
shall request that a Medical Record Release Authorization (DPD332), is
completed.

2. The signature of the complainant is needed ona DPD332, for each treating facility.
lf the complainant is seventeen (17) years of age or under, a parent or legal
guardian must co-sign the Medical Record Release Authorization (DPD332) unless
the complainant can show that he/she is a legally emancipated juvenile.

3. The Medical Record Release Authorization (DPD332) (if applicable), shall be
cross-referenced with the CCR form number, and forwarded to the commanding
officer of the supervisor taking the complaint.

102.6-8 Investigations of Citizen Complaints

102.6-8.1 General

1. All investigations shall to the extent reasonably possible, determine whether the
officer's conduct was justified. No investigation being conducted by either the OCI or

 

 

2014 age Ree
Case 2:18-cv-12247-SFC-DRG ECF No. 46-6 filed 05/01/19 PagelD.1246 Page 14 of 19

DETROIT POLICE DEPARTMENT

MANUAL

 

102.6 Citizen Complaints

IC shall be closed simply because a subject or complainant is unavailable, unwilling or
unable to cooperate, including a refusal to provide medical records or proof of injury.

2. All command levei citizen complaint investigations shall be conducted by a supervisor
who did not authorize, witness or participate in the incident, and all investigations shall
contain:

a. Documentation of the name and badge number of all officers involved in and/or
on the scene during the incident;

b. A canvass of the scene to identify civilian witnesses;

c. Thorough and complete interviews of all witnesses, subject to the DPD’s Garrity

Protocol (refer to Training Directive 04-4);

An effort to resolve material inconsistencies between witness statements;

Photographs of injuries or alleged injuries (subject and/or officer); and

Documentation of any medical care provided.

~oo

102.6- 8.2 Interviews
1. Allinvestigatory interviews shall require:

a. Officers who witness or are involved in an incident to provide a timely statement
regarding the incident subject to the DPD’s Garrity Protocol (refer to Training
Directive 04-4);

b. Whenever practicable and appropriate, interviews of complainants and
witnesses shail be conducted at sites and times convenient for them, including
at their residences or places of business;

c. All IC, OCI, and critical firearm discharge investigations shall also include in-
person video or audio tape recorded interviews of all complainants, witnesses,
and involved DPD officers. Group interviews are prohibited; and

d. In cases where complainants/witnesses refuse in-person video or audio tape
recorded interviews, written statements shall be taken and signed by the
complainant/witness along with a statement signed by the complainant/witness
refusing an in-person video or audio tape recorded interview.

2. Allinvestigatory interviews prohibit:

a. The use of leading questions that improperly suggest legal justifications for the
Officer's actions, when such questions are contrary to appropriate law
enforcement techniques; and

b. The use of interviews via written questions when it is contrary to appropriate law
enforcement techniques.

102.6- 8.3 Reports
1. Allinvestigatory reports and evaluations shall require:

a. A precise description of the facts and circumstances of the incident, including a
detailed account of the subject’s or complainant's, and officer's actions, and an
evaluation of the initial stop or seizure:

b. A review of all relevant evidence, including circumstantial, direct, and physical
evidence;

 

 

2014 age t5 0
Case 2:18-cv-12247-SFC-DRG ECF No. 46-6 filed 05/01/19 PagelD.1247 Page 15 of 19

DETROIT POLICE DEPARTMENT

MANUAL

 

102.6 Citizen Complaints

c. That the fact that a subject or complainant pled guilty or was found guilty of an
offense shall not be considered as evidence of whether a DPD officer engaged
in misconduct, nor shall it justify discontinuing the investigation;

d. Reasonable credibility determinations with no automatic preference given to an
officer's statement over a non-officer's statement or discounting of a witness's
Statement merely because the witness has some connection to the subject or
complainant;

e. An evaluation of whether an officer complied with DPD policy;

f. An evaluation of all uses of force, including the officer's tactics, and any
allegations or evidence of misconduct uncovered during the course of the
investigation;

g. All administrative investigations shall be evaluated based on a preponderance
of the evidence standard;

h. Written documentation of the basis for extending the deadline of a report and
evaluation and provide that the circumstances justifying an extension do not
include an investigator's vacation or furlough. The investigator's vacation or
workload shall result in the investigation and report being reassigned; and

i. Any recommended non-disciplinary corrective action or disciplinary action shall
be documented in writing up to the rank of commander.

102.6- 8.4 Review
1. All investigations shall adhere to the following:

a. Investigations shall be reviewed by the chain of command above the
investigating supervisor;

b. The reviewing supervisor(s) shall identify any deficiencies in the
investigations and require the investigator to correct any deficiencies within
seven (7) days of the initial submission of the report and evaluation to the
reviewing supervisor;

c. The reviewing supervisor shall make the appropriate recommendation, and
the final reviewing authority shall refer any incident with training, policy, or
procedural implications to the appropriate DPD entity;

d. The appropriate non-disciplinary corrective action (verbal counseling,
additional training, etc.), and/or disciplinary action shall be recommended by
any member of the reviewing chain of command when an investigator
and/or reviewing supervisor fails to comply with this directive or DPD
policies or procedures; and

e. A written explanation shall be prepared by any supervisor, including the
Chief of Police, who disagrees with a finding or departs from a
recommended non-disciplinary corrective action or disciplinary action,
including the basis for the departure.

 

 

2014 age 14 0
Case 2:18-cv-12247-SFC-DRG ECF No. 46-6 filed 05/01/19 PagelD.1248 Page 16 of 19

DETROIT POLICE DEPARTMENT

MANUAL

 

102.6 Citizen Complaints

102.6- 8.5 Criminal Investigations

1. If any complaint involves potentially criminal conduct on the part of any DPD
member or city employee, the intake supervisor shall immediately notify the
Internal Controls Alert Team. (Refer to Complaint Intake Procedure [Section 6.2 of
this directive]). During normal business hours, the supervisor may contact IC
directly. If other than normal business hours, the Alert Team shall be contacted
through Communications Operations.

2. Criminal investigations focus upon alleged or suspected criminal activity by a member.
lf the criminal prosecution of a member is a possibility, IC shall assume responsibility
for conducting the investigation.

3. Acquittal on a criminal charge does not prevent the DPD from taking appropriate
administrative action against a member.

102.6- 8.6 Administrative Investigations

1. Administrative investigations are non-criminal investigations. Criminal investigations
regarding alleged or suspected criminal activity by a member shall always take
precedence over administrative investigations.

2. The OCI shall be responsible for investigation of complaints when a citizen makes an
allegation of non-criminal misconduct or non-performance of duty. Examples of this
type of investigation would include allegations related to the quality of service,
professionalism or demeanor.

102.6- 8.7 Special Examinations

1. In the course of an administrative investigation, in accordance with state/federal law,
and the respective collective bargaining agreement, an officer may be compelled to:

Participate in a lineup;

Undergo a medical or laboratory examination;

Be photographed;

Submit a financial disclosure statement; or

e. Submit to a breathalyzer test.

2. If an administrative investigation becomes a criminal investigation, these tests or
conditions may be utilized in accordance with departmenial investigative
procedures and the law, as in any other criminal investigation.

3. Pursuant to State of Michigan law, an employee may not be required to submit to a
polygraph test.

2900p

102.6- 8.8 Request for Information

1. If during the course of an investigation, it is determined that a member witnessed
or may have knowledge of an incident, which is the subject of a citizen compiaint,
that member shall provide any information known to them. These requests for
information may be done in oral or written form.

2. Whenever a member is required to submit a Statement, it shall be done in a
manner consistent with the law and all DPD policies and procedures.

 

 

 

2014 Page 15 of Te
Case 2:18-cv-12247-SFC-DRG ECF No. 46-6 filed 05/01/19 PagelD.1249 Page 17 of 19

DETROIT POLICE DEPARTMENT

MANUAL

 

102.6 Citizen Complaints

102.6- 8.9 Member's Rights

1. Members accused of violating criminal codes or ordinances shall be entitled to
his/her full rights under the federal and state constitution.

2. Citizen complaint investigations shall be conducted in a manner consistent with the
law and all DPD policies and procedures.

102.6-9 Adjudication of Complaints
102.6 -9.1_ Categorization of Findings
The disposition of completed citizen complaint investigations shall be classified as:

1. Unfounded - The investigation revealed no facts to support that the incident
complained of actually occurred;

2. Sustained - A preponderance of the evidence shows that the alleged conduct
did occur and the actions of the officer violated DPD policies, procedures, or
training;

3. Not Sustained - There are insufficient facts to decide whether the alleged
misconduct occurred; or

4. Exonerated - A preponderance of the evidence shows that the alleged
conduct did occur but did not violate DPD policies, procedures or training.

102.6 -9.2 Disposition

1. Upon completion of either an IC or OCI investigation, the complainant shall be
notified by IC or OCI of the disposition of his/her complaint including an
appropriate statement regarding the findings (sustained, unfounded, etc).

2. In the event that non-disciplinary corrective action or disciplinary action was taken
subsequent to the complainant's initial notification of the disposition of his/her
complaint, IC or OCI shall later provide the complainant with an appropriate
Statement regarding the new findings, non-disciplinary or corrective action that
was taken.

3. All OCI case findings shall be submitted to the Board of Police Commissioners’
Citizen Complaints Subcommittee. After the findings are approved by the BPC
Subcommittee, all complaints will be forwarded to the Chief of Police for
appropriate disciplinary action, and if applicable, review for other issues, e.g.,
policy, risk, training, etc. In no case shall a finding of sustained be overruled by
any deputy chief or commanding officer of any precinct or command. The Chief of
Police, or his/her designee, shall complete his/her review of all external
complaints and findings within seven (7) days of completion of the BPC’s review.

4. If the Chief of Police disagrees with the findings of the Board of Police
Commissioners’ Citizen Complaints Subcommittee, the Chief of Police shail notify
the Chief Investigator within seven (7) days, in writing of the reason for the
disagreement. A meeting between the Chief of Police, or his/her designee, and
the Chief Investigator shall-be held within seven (7) days of notification of
disagreement for the purpose of resolving the difference. If the issue is not

 

 

2014 Page 16 of 15
Case 2:18-cv-12247-SFC-DRG ECF No. 46-6 filed 05/01/19 PagelD.1250 Page 18 of 19

DETROIT POLICE DEPARTMENT

MANUAL

 

102.6 Citizen Complaints

resolved, the Board of Police Commissioners’ Citizen Complaint Subcommittee
will make a final review and decision.

5. Absent a request for a review by the Chief of Police with the Citizen Complaint
Subcommittee or the Chief Investigator, the original decision shall be final,
pending an appellate review by the full Board of Police Commissioners. (See
Detroit City Code, Chapter 7.11 03).

6. All IC cases that involve a critical firearm discharge, serious use of force, suicide,
or attempted suicide are forwarded to the Chief of Police for review and forwarded
to Disciplinary Administration, if applicable, or for forwarding to the appropriate
command to address other issues (¢.g., training, risk, policy, etc.).

7. The Chief of Police shall forward all sustained complaints to Disciplinary
Administration for disciplinary processing (e.g., scheduling trial boards or referring
to commands for Commander’s Hearings).

102.6 -9.3 Confidentiality of Files

1. All reports relating to internal investigations are considered confidential and are to
be used for internal department purposes. IC is responsible for maintaining all
internal investigation files conducted by entities under their command. The OCI is
responsible for maintaining files on all Citizen Complaint Reports and subsequent
investigations.

2. Files or any part of a file maintained by IC or OCI shall not be released except in
accordance with applicable state or federal law, or in response to a lawful
subpoena from a court of competent jurisdiction. Offices shall be locked after
working hours.

3. No copies of any IC file shall be made without the written permission of the Chief
of Police. Review of IC files shall be authorized by the commanding officer of IC
and is limited to persons who have a Specific need to become familiar with a
particular completed investigation.

4. The confidentiality of OCI files is the responsibility of the Board of Police
Commissioners through the Chief Investigator who shall ensure that only
authorized persons have access to those files.

5. Documents or copies of documents from citizen complaint files may be removed
from the OCI by supervisory departmental members when necessary for the
efficient conduct of investigations or disciplinary proceedings, but the
confidentiality of such documents must be maintained. This request must be made
in writing, to the Chief Investigator.

6. The following persons shall have access to citizen complaint files without specific
written authorization:

a. The BPC’s Secretary to the board, attorney, chief investigator, supervising
investigator, or any member of the investigative staff of the BPC.

7. The following persons shall have access to citizen complaint files or documents

contained in those files only with appropriate written authorization identifying the

file document to be examined, and Stating the purpose for the examination:

 

 

2014 age 170
Case 2:18-cv-12247-SFC-DRG ECF No. 46-6 filed 05/01/19 PagelD.1251 Page 19 of 19

DETROIT POLICE DEPARTMENT

MANUAL

 

102.6 Citizen Complaints

a. An assistant corporation counsel who is authorized by the corporation
counsel to examine specified files or documents for legal purposes;

b. Attorneys representing members in disciplinary matters; and

c. A person authorized to examine Specified files or documents by a court of
competent jurisdiction.

102.6-10 Statistical Summaries

102.6 -10.1_ Monthly Summary

A monthly Summary of Citizen Complaints shall be prepared on an Inter-Office
Memorandum (DPD568) by every command listing the total number of citizen complaints
received; the number of citizen complaints resolved to the satisfaction of the citizen; and
the number referred to IC and the OCI. The Summary of Citizen Complaints shall be
forwarded to both IC and the OCI.

102.6 -10.2 Annual Summary
The OCI compiles an annual Summary of its investigations. These summaries are
distributed throughout the department and are available for release to citizens.

Related Polices:

e Directive 201.11 — Use of Force Reporting and Investigation
e Training Directive 04-4 — Garrity Protocol

Related Forms:
¢ Citizen Claim for Property Damage and/or Personal Injury (DPD 646)
¢ Citizen Complaint Report (DPD 51 2)
e Medical Record Release Authorization (DPD 332)
¢ Use of Force and/or Detainee Injury Report (UF-002)

 

 

 

2014 Page 18 of 18
